Exhibit 10.3
GUARANTEE AND COLLATERAL AGREEMENT
made by
NBC HOLDINGS CORP.,
NBC ACQUISITION CORP.,
NEBRASKA BOOK COMPANY, INC.
and
CERTAIN OF THEIR SUBSIDIARIES
each a Debtor and Debtor-in-Possession
in favor of
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of June 30, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. DEFINED TERMS
    2  
1.1 Definitions
    2  
1.2 Other Definitional Provisions
    7  
 
       
SECTION 2. GUARANTEE
    7  
2.1 Guarantee
    7  
2.2 Right of Contribution
    8  
2.3 No Subrogation
    9  
2.4 Amendments, etc. with respect to the Borrower Obligations
    9  
2.5 Guarantee Absolute and Unconditional
    9  
2.6 Reinstatement
    10  
2.7 Payments
    10  
 
       
SECTION 3. GRANT OF SECURITY INTEREST
    11  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    12  
4.1 Representations in Credit Agreement
    12  
4.2 Title; No Other Liens
    12  
4.3 Perfected First Priority Liens
    12  
4.4 Jurisdiction of Organization; Chief Executive Office
    13  
4.5 Collateral Locations
    13  
4.6 Farm Products
    13  
4.7 Investment Property
    13  
4.8 Accounts and Chattel Paper
    14  
4.9 Intellectual Property
    14  
4.10 Deposit Accounts
    15  
4.11 Letter-of-Credit Rights and Chattel Paper
    15  
4.12 Inventory
    15  
4.13 Commercial Tort Claims
    15  
4.14 Vehicles
    16  
 
       
SECTION 5. COVENANTS
    16  
5.1 Covenants in Credit Agreement; Payment of Obligations
    16  
5.2 Delivery of Instruments, Certificated Securities and Chattel Paper
    16  
5.3 Maintenance of Perfected Security Interest; Further Documentation
    17  
5.4 Changes in Locations, Name, etc.
    17  
5.5 Notices
    18  
5.6 Investment Property
    18  
5.7 Receivables
    19  
5.8 Intellectual Property
    19  
5.9 Maintenance of Inventory
    21  
5.10 Insurance
    21  
5.11 Commercial Tort Claims
    22  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
5.12 Letter-of-Credit Rights
    22  
5.13 Collateral Access Agreements
    22  
5.14 Vehicles
    22  
 
       
SECTION 6. COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
    23  
6.1 Collection of Receivables
    23  
6.2 Covenant Regarding New Deposit Accounts; Lock Boxes
    24  
6.3 Application of Proceeds; Deficiency
    24  
6.4 Local Store Accounts
    25  
 
       
SECTION 7. REMEDIAL PROVISIONS
    26  
7.1 Certain Matters Relating to Receivables
    26  
7.2 Communications with Obligors; Grantors Remain Liable
    27  
7.3 Pledged Stock
    28  
7.4 Proceeds to be Turned Over To Administrative Agent
    29  
7.5 Application of Proceeds
    29  
7.6 Code and Other Remedies
    29  
7.7 Registration Rights
    31  
7.8 Grantor’s Obligations Upon Default
    32  
7.9 Grant of Intellectual Property License
    32  
7.10 Subordination
    33  
7.11 Deficiency
    33  
 
       
SECTION 8. THE ADMINISTRATIVE AGENT
    33  
8.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.
    33  
8.2 Duty of Administrative Agent
    35  
8.3 Execution of Financing Statements and Other Documents
    36  
8.4 Secured Party Performance of Debtor Obligations
    36  
8.5 Specific Performance of Certain Covenants
    37  
8.6 Authority of Administrative Agent
    37  
 
       
SECTION 9. MISCELLANEOUS
    37  
9.1 Amendments in Writing
    37  
9.2 Notices
    37  
9.3 Waivers
    37  
9.4 No Waiver by Course of Conduct; Cumulative Remedies
    38  
9.5 Enforcement Expenses; Indemnification
    38  
9.6 Successors and Assigns
    38  
9.7 Set-Off
    39  
9.8 Counterparts
    39  
9.9 Severability
    39  
9.10 Section Headings
    39  
9.11 Integration
    39  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
9.12 Reinstatement
    40  
9.13 GOVERNING LAW
    40  
9.14 Submission To Jurisdiction; Waivers
    40  
9.15 Acknowledgements
    41  
9.16 WAIVER OF JURY TRIAL
    41  
9.17 Additional Grantors
    41  
9.18 Releases
    41  
9.19 Interim Order and Final Order
    41  

 

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1
  Notice Addresses
Schedule 2
  Investment Property
Schedule 3
  Perfection Matters
Schedule 4
  Jurisdictions of Organization and Chief Executive Offices
Schedule 5
  Inventory and Equipment Locations
Schedule 6
  Intellectual Property
Schedule 7
  [RESERVED]
Schedule 8
  Commercial Tort Claims
Schedule 9
  Vehicles
Schedule 10
  Deposit Accounts; Lock Boxes
Schedule 11
  Letter-of-Credit Rights; Chattel Paper
Schedule 12
  Local Store Accounts
Schedule 13
  Reserved Local Blocked Accounts
 
   
ANNEXES
   
Annex 1
  Assumption Agreement
 
   
EXHIBITS
   
A
  Form of DDA Notification

 

 



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT
GUARANTEE AND COLLATERAL AGREEMENT (as amended, supplemented or otherwise
modified from time to time, the “Agreement”), dated as of June 30, 2011, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), each of which is a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code,
in favor of JPMORGAN CHASE BANK, N.A., as collateral agent and administrative
agent (in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (the “Lenders”) from time to time parties to the Secured
Superpriority Debtor-in-Possession Credit Agreement, dated as of June 30, 2011
(as further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NBC Holdings Corp. as a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code
(“SuperHoldings”), NBC Acquisition Corp. as a debtor and debtor-in-possession in
a case pending under Chapter 11 of the Bankruptcy Code (“Holdings”), Nebraska
Book Company, Inc. as a debtor and debtor-in-possession in a case pending under
Chapter 11 of the Bankruptcy Code (the “Borrower”), the Lenders, the
Administrative Agent and the other agents party thereto and the other Secured
Parties (as hereinafter defined).
W I T N E S S E T H:
WHEREAS, on June 27, 2011, the Grantors filed voluntary petitions with the
Bankruptcy Court initiating the Cases and have continued in the possession of
their assets and in the management of their business pursuant to the Bankruptcy
Code Section 1107 and 1108;
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have granted a Lien on certain of the Grantors’ assets
and properties pursuant to Sections 364(c)(2), 364(c)(3) and 364(d)(1) of the
Bankruptcy Code, in each case as more fully set forth in the Orders, and the
parties hereto desire to more fully set forth their respective rights in
connection with the Liens granted under the Orders, without in any way
diminishing or limiting the effect of such Orders or the Liens granted
thereunder;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and certain of the other Secured Parties to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower under the Credit Agreement, each Grantor hereby agrees
with the Administrative Agent, for the ratable benefit of the Secured Parties,
as follows:
SECTION 1. DEFINED TERMS
1.1   Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the Uniform
Commercial Code in effect in the State of New York from time to time are used
herein as so defined: Accounts, Certificated Security, Chattel Paper, Commercial
Tort Claim, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Letter-of-Credit Rights, Security, and Supporting
Obligations.
(b) The following terms shall have the following meanings:
“Account Debtor”: any obligor with respect to an Account.
“ACH”: automated clearing house transfers.
“Administrative Agent”: as defined in the Preamble.
“Agreement”: as defined in the Preamble.
“Borrower”: as defined in the Preamble.
“Borrower Obligations”: the collective reference to (i) the unpaid principal of
and interest on the Loans and Reimbursement Obligations, (ii) all other
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and Reimbursement Obligations and interest
accruing at the then applicable rate provided in the Credit Agreement) to the
Administrative Agent or any Lender (or, in the case of any Swap Obligations, any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, the Credit Agreement, this Agreement, the
other Loan Documents, any Letter of Credit or any Swap Agreement entered into by
the Borrower with any Lender (or any Affiliate of any Lender) on or after the
Petition Date or any other document made, delivered or given in connection
therewith, (iii) all Swap Obligations of each Loan Party created on or after the
Petition Date and (iv) all Banking Services Obligations of each Loan Party
created on or after the Petition Date, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements).
“Collateral”: as defined in Section 3.

 

2



--------------------------------------------------------------------------------



 



“Collateral Access Agreement”: as defined in Section 5.13.
“Collateral Deposit Account”: as defined in Section 6.1(a).
“Collateral Report”: any certificate (including any Borrowing Base Certificate),
report or other document delivered by any Grantor to the Administrative Agent or
any Secured Party with respect to the Collateral pursuant to any Loan Document.
“Collection Account”: as defined in Section 6.1(b).
“Concentration Account”: as defined in Section 6.4 (e).
“Contingent Obligations”: any contingent indemnification obligations for which
no claim has been made, it being understood the following and similar
obligations shall not constitute Contingent Obligations: (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any
Obligation and (b) contingent reimbursement obligations in respect of amounts
that may be drawn under outstanding Letters of Credit.
“Control”: has the meaning set forth in Article 8 of the UCC or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
“Copyright Licenses”: all agreements, whether written or oral, naming any
Grantor as licensor or licensee (including, without limitation, those listed in
Schedule 6), granting any right under any Copyright, including, without
limitation (a) the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright, (b) all rights to income, royalties,
Proceeds, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past, present and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.
“Credit Agreement”: as defined in the Preamble.
“DDA”: means each checking, savings or other Deposit Account maintained by any
of the Grantors. All funds in each DDA shall be presumed to be Collateral and
proceeds of Collateral, and the Administrative Agent and the other Secured
Parties shall have no duty to inquire as to the source of the amounts on deposit
in any DDA.
“DDA Notification”: as defined in Section 6.4(a)(i).

 

3



--------------------------------------------------------------------------------



 



“Deposit Account”: as defined in the UCC and, in any event, including without
limitation, any demand, time, savings, passbook or like account maintained with
a depository institution.
“Deposit Account Control Agreement”: an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Administrative
Agent with respect to collection and control of all deposits and balances held
in a deposit account maintained by any Loan Party with such banking institution.
“Excluded Property”: as defined in Section 3.
“Grantors”: as defined in the Preamble.
“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Borrower Obligations, (ii) all obligations and liabilities of such
Guarantor which may arise under or in connection with this Agreement or any
other Loan Document to which such Guarantor is a party, (iii) all Banking
Services Obligations of such Guarantor and (iv) all Swap Obligations of such
Guarantor, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document).
“Guarantors”: the collective reference to each Grantor other than the Borrower.
“Holdings”: as defined in the Preamble.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, trade secrets, confidential
or proprietary technical and business information, know-how, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all Proceeds and damages therefrom.
“Intent to Use Applications”: any United States “intent-to-use” Trademark
applications for which a statement of use has not yet been filed and accepted
with the United States Patent and Trademark Office.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
SuperHoldings or any of its Subsidiaries.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Notes and all Pledged Stock.

 

4



--------------------------------------------------------------------------------



 



“Issuers”: the collective reference to each issuer of a Pledged Stock.
“Lenders”: as defined in the Preamble.
“Local Blocked Account Agreement”: with respect to an account established by a
Grantor, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, establishing Control of such account by the Administrative
Agent and whereby the bank maintaining such account agrees, during any Trigger
Period, to comply only with the instructions originated by the Administrative
Agent without the further consent of any Grantor.
“Local Blocked Account Bank”: each bank with whom Deposit Accounts are
maintained in which any funds of any of the Grantors from one or more DDAs are
concentrated and with whom a Local Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.
“Local Blocked Accounts”: as defined in Section 6.4(a)(iii).
“Lock Boxes”: as defined in Section 6.1(a).
“Lock Box Agreements”: as defined in Section 6.1(a).
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.
“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, including,
without limitation, any of the foregoing referred to in Schedule 6, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, including,
without limitation, any of the foregoing referred to in Schedule 6, and
(iii) all rights to obtain any reissues or extensions of the foregoing.
“Patent License”: (a) all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by the claims of a Patent, including,
without limitation, any of the foregoing referred to in Schedule 6, (b) all
income, royalties, Proceeds, damages, claims, and payments now or hereafter due
or payable under and with respect thereto, including, without limitation,
damages and payments for past, present and future breaches thereof, and (c) all
rights to sue for past, present, and future breaches thereof.
“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

5



--------------------------------------------------------------------------------



 



“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of any Person that may be issued or granted to,
or held by, any Grantor while this Agreement is in effect.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York and, in any
event, shall include, without limitation, all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.
“Receivable”: any Account, Chattel Paper, Document, Instrument or other right to
payment for goods sold or leased or for services rendered, whether or not such
right is evidenced by an Instrument or Chattel Paper and whether or not it has
been earned by performance (including, without limitation, any Account).
“Reserved Local Blocked Account”: certain accounts of the Grantors not subject
to a Local Blocked Account Agreement as set forth on Schedule 13, as such
Schedule may be updated from time to time.
“Secured Parties”: the collective reference to (i) the Administrative Agent,
(ii) the Lenders (including, without limitation, any Issuing Lender and any
Swing Line Lender), (iii) any other holder from time to time of any of the
Obligations and Guarantor Obligations and (iv) the permitted successors and
assigns of any of the foregoing.
“Securities Act”: the Securities Act of 1933, as amended.
“SuperHoldings”: as defined in the Preamble.
“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 6, and (ii) the right to obtain all renewals thereof.
“Trademark License”: (a) any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6, (b) all
income, royalties, Proceeds, damages, claims, and payments now or hereafter due
or payable under and with respect thereto, including, without limitation,
damages and payments for past, present and future breaches thereof, and (c) all
rights to sue for past, present, and future breaches thereof.

 

6



--------------------------------------------------------------------------------



 



“Trigger Event”: (a) the occurrence and continuance of an Event of Default or
(b) the failure of the Borrower to maintain Availability at least equal to the
greater of (i) 20.0% of the Total Revolving Credit Commitments and (ii)
$15,000,000, in each case for the relevant portion of such Cash Dominion Period.
The failure under clause (b) hereof is referred to herein as an “Availability
Event”.
“Trigger Period”: the period beginning upon the occurrence of a Trigger Event
and ending on (a) if such Trigger Event arises as a result of an Event of
Default, the date such Event of Default is waived in accordance with the Credit
Agreement, or (b) if such Trigger Event arises as a result of an Availability
Event, the date Availability has equaled or exceeded the greater of (i) 25% of
the Total Revolving Credit Commitments and (ii) $18,750,000, in each case for a
period of 60 consecutive days; provided, however, that if any Trigger Event
shall have occurred and the resulting Trigger Period ended for any reason
hereunder on three (3) occasions, the Trigger Period for any subsequent
(fourth) Trigger Event shall be unlimited in duration and such Trigger Period
shall continue for the remainder of the term of this Agreement.
“UCC”: the Uniform Commercial Code, as in effect from time to time, of the State
of New York or of any other state the laws of which are required as a result
thereof to be applied in connection with the attachment, perfection or priority
of, or remedies with respect to, Administrative Agent’s Lien on any Collateral.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and, in
any event including, without limitation, the vehicles listed on Schedule 9 and
all tires and other appurtenances to any of the foregoing.
1.2   Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2. GUARANTEE
2.1   Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

 

7



--------------------------------------------------------------------------------



 



(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.
(d) The guarantee contained in this Section 2 shall remain in full force and
effect until (i) all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, (ii) no Letter of Credit shall be outstanding
(except to the extent such Letter of Credit shall have been cash collateralized
to the reasonable satisfaction of the Issuing Lender) and (iii) the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations.
(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding (except to the extent such Letter
of Credit shall have been cash collateralized to the reasonable satisfaction of
the Issuing Lender) and the Commitments are terminated.
2.2   Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

 

8



--------------------------------------------------------------------------------



 



2.3   No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the other
Secured Parties by the Borrower on account of the Borrower Obligations are paid
in full, no Letter of Credit shall be outstanding and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full (other than the Contingent Obligations), such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
other Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
2.4   Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such other Secured Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
other Secured Party, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any other
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto.
2.5   Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of

 

9



--------------------------------------------------------------------------------



 



the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other Secured
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any other
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the Borrower or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrower for
the Borrower Obligations, or of such Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any other Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any other Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.
2.6   Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
2.7   Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the office of the Administrative Agent located at 270 Park Avenue, New York, New
York 10017.

 

10



--------------------------------------------------------------------------------



 



SECTION 3. GRANT OF SECURITY INTEREST
Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
(a) all Accounts;
(b) all Chattel Paper;
(c) all Commercial Tort Claims with respect to matters listed on Schedule 8;
(d) all Deposit Accounts (including all cash and other items deposited therein
or credited thereto);
(e) all Documents;
(f) all Equipment;
(g) all Fixtures;
(h) all General Intangibles;
(i) all Goods;
(j) all Instruments;
(k) all Intellectual Property, but excluding Intent to Use Applications, solely
to the extent that, and during the period which, granting a lien in such Intent
to Use Application prior to such filing would adversely affect the
enforceability or validity of such Intent to Use Application;
(l) all Inventory;
(m) all Investment Property;
(n) all letters of credit, Letter-of-Credit Rights and Supporting Obligations;
(o) all Pledged Collateral;
(p) all Securities Accounts
(q) all Vehicles and title documents with respect to Vehicles;
(r) all cash or cash equivalents;
(s) all other property not otherwise described above;
(t) all books and records, customer lists, credit files, computer files,
programs, printouts and other computer materials and records related thereto
pertaining to the Collateral; and

 

11



--------------------------------------------------------------------------------



 



(u) to the extent not otherwise included, all accessions to, substitutions for
and replacements, Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in (a) any personal property which does not constitute the Collateral
pursuant to the Orders to the extent the Orders specifically provide that such
property shall not constitute Collateral and (b) more than 65% of the voting
Capital Stock of any Foreign Subsidiary directly owned by the Grantor.
The security interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and certain of the other Secured Parties to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
represents and warrants to the Administrative Agent and each other Secured Party
that:
4.1   Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct, and the Administrative Agent and each other Secured Party shall be
entitled to rely on each of them as if they were fully set forth herein,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed to
be a reference to such Guarantor’s knowledge.
4.2   Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement and the Orders, such Grantor owns each item of the Collateral
free and clear of any and all Liens or claims of others. No financing statement
or other public notice with respect to all or any part of the Collateral is on
file or of record in any public office, except such as have been filed in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to this Agreement or as are permitted by the Credit Agreement and the
Orders.
4.3   Perfected First Priority Liens. (a) Subject to the Carve Out, the Interim
Order is (and the Final Order when entered will be) effective to create in favor
of the Lenders legal, valid, enforceable and fully perfected security interests
in and Liens on the Collateral described therein (with respect to Collateral
that is Intellectual Property or General Intangibles, if and to the extent
perfection can be achieved thereby).

 

12



--------------------------------------------------------------------------------



 



(b) Without limiting the foregoing, the Loan Documents are effective to create
in favor of the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral in which a security interest may be
perfected by filing a financing statement, when financing statements in
appropriate form are filed in the offices specified on Schedule 4.19(b) to the
Credit Agreement, this Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person.
4.4   Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), federal employer identification number
and the location and mailing address of such Grantor’s chief executive office or
sole place of business or principal residence, as the case may be, are specified
on Schedule 4. Such Grantor has furnished to the Administrative Agent a
certified charter, certificate of incorporation or other organization document
and long form good standing certificate as of a date which is recent to the date
hereof. The name in which it has executed this Agreement is the exact name as it
appears in such Grantor’s organizational documents, as amended, as filed with
such Grantor’s jurisdiction of organization. Such Grantor has not, during the
past five years, (i) except as described on Schedule 4, been a party to any
acquisition, merger or consolidation or (ii) other than as set forth in
Schedule 4, had any other legal name.
4.5   Collateral Locations. On the date hereof, the Inventory, the Equipment
(other than mobile goods) and all other material Collateral are kept at the
locations listed on Schedule 5. All of said locations are owned by such Grantor
except for locations (i) which are leased by the Grantor as lessee and
designated as such in Schedule 5 and (ii) at which Inventory is held in a public
warehouse or is otherwise held by a bailee or on consignment as designated as
such in Schedule 5.
4.6   Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.
4.7   Investment Property. (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor.
(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.
(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and Liens permitted by
Section 7.3(m) of the Credit Agreement.

 

13



--------------------------------------------------------------------------------



 



4.8   Accounts and Chattel Paper. (a) The names of the obligors, amounts owing,
due dates and other information with respect to such Grantor’s Accounts and
Chattel Paper are and will be correctly stated in all material respects, at the
time furnished, in all records of such Grantor relating thereto and, to the
extent created, in all invoices and Collateral Reports with respect thereto
furnished to the Administrative Agent by such Grantor from time to time. As of
the time when each Account or each item of Chattel Paper arises, such Grantor
shall be deemed to have represented and warranted that such Account or Chattel
Paper, as the case may be, and all records relating thereto, are genuine and in
all respects what they purport to be.
(b) With respect to such Grantor’s Accounts, except (A) as disclosed on the most
recent Collateral Report or (B) with respect to Accounts which were generated or
came into existence after the date of the information of the latest Borrowing
Base Certificate required to be delivered to the Administrative Agent under the
Credit Agreement, (i) all such Accounts are Eligible Accounts Receivable;
(ii) all such Accounts represent bona fide sales of Inventory or rendering of
services to Account Debtors in the ordinary course of such Grantor’s business;
and (iii) to such Grantor’s knowledge, there are no facts, events or occurrences
that have not been disclosed to the Administrative Agent which in any way impair
the validity or enforceability thereof or would reduce the amount payable
thereunder as shown on such Grantor’s books and records and any invoices,
statements and Collateral Reports with respect thereto.
(c) In addition, with respect to its Accounts represented as being Eligible
Accounts Receivable, (i) the amounts shown on all invoices, statements and
Collateral Reports with respect thereto are actually and absolutely owing to
such Grantor as indicated thereon and are not in any way contingent; (ii) no
payments have been or shall be made thereon except payments promptly delivered
to a Lock Box or a Collateral Deposit Account to the extent required pursuant to
Section 6.1(b); and (iii) to such Grantor’s knowledge, all Account Debtors have
the capacity to contract.
4.9   Intellectual Property. (a) Schedule 6 lists all applications for federal
registration or patent and federally registered or patented Intellectual
Property owned by such Grantor in its own name on the date hereof.
(b) To the knowledge of each Grantor, on the date hereof, all material
Intellectual Property owned by such Grantor is valid, subsisting, unexpired and
enforceable and has not been abandoned.
(c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property owned by such Grantor in any
respect that could reasonably be expected to have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------



 



(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, except for office actions issued in the ordinary course of prosecution
of any pending applications for any Patent, Trademark or Copyright, or (ii)
which, if adversely determined, would have a material adverse effect on the
value of any Intellectual Property owned by such Grantor.
4.10   Deposit Accounts. On the date hereof, all of such Grantor’s Deposit
Accounts are listed on Schedule 10.
4.11   Letter-of-Credit Rights and Chattel Paper. On the date hereof,
Schedule 11 lists all Letter-of-Credit Rights and Chattel Paper of such Grantor.
All action by such Grantor necessary to protect and perfect the Administrative
Agent’s Lien under the laws of the United States on each item listed on
Schedule 11 has been or, promptly following the Closing Date shall be, duly
taken (including the delivery of all originals and the placement of a legend on
all Chattel Paper as required hereunder).
4.12   Inventory. With respect to any of such Grantor’s Inventory (a) such
Inventory (other than Inventory in transit) is located at one of such Grantor’s
locations set forth on Schedule 5, (b) no Inventory (other than Inventory in
transit) is now, or shall at any time or times hereafter be stored at any other
location except as permitted by Sections 5.3(d) and 5.4, (c) such Grantor has
good and marketable title to such Inventory and such Inventory is not subject to
any Lien except for the Lien granted to the Administrative Agent, for the
benefit of the Administrative Agent and Secured Parties, and except for Liens
permitted under the Loan Documents, (d) except (A) as disclosed in the most
recent Collateral Report, such Inventory is of good and merchantable quality,
free from any defects or (B) with respect to Inventory which was produced or
came into existence after the date of the information of the latest Borrowing
Base Certificate required to be delivered to the Administrative Agent under the
Credit Agreement, (e) such Inventory that constitutes Collateral is not subject
to any licensing, patent, royalty, trademark, trade name or copyright agreements
with any third parties which would require any consent of any third party upon
sale or disposition of that Inventory or the payment of any monies (other than
royalties incurred pursuant to sale of such Inventory under the licensing
agreement related thereto) to any third party upon such sale or other
disposition, (f) such Inventory has been produced in all material respects in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (g) the completion of
manufacture, sale or other disposition of such Inventory that constitutes
Collateral by the Administrative Agent after the occurrence and during the
continuance of an Event of Default shall not require the consent of any Person
(except as required by applicable law) and shall not constitute a breach or
default under any contract or agreement to which such Grantor is a party or to
which such property is subject.
4.13   Commercial Tort Claims (a) On the date hereof, except to the extent
listed in Schedule 8, no Grantor has rights in any Commercial Tort Claim with
potential value in excess of $100,000.

 

15



--------------------------------------------------------------------------------



 



(b) The security interest granted in each Commercial Tort Claim with respect to
matters listed on Schedule 8 constitutes a valid perfected security interest in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase such Collateral from Grantor, which security
interest shall be prior to all other Liens on such Collateral except for
unrecorded liens permitted by the Credit Agreement and the Orders which have
priority over the Liens on such Collateral by operation of law.
4.14   Vehicles. Schedule 9 is a complete and correct list of all Vehicles owned
by such Grantor on the date hereof.
SECTION 5. COVENANTS
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Obligations (other than the Contingent Obligations) shall have been paid in
full, no Letter of Credit shall be outstanding (except to the extent such Letter
of Credit shall have been cash collateralized to the reasonable satisfaction of
the Issuing Lender) and the Commitments shall have terminated:
5.1   Covenants in Credit Agreement; Payment of Obligations. In the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries. Except in accordance with the Bankruptcy Code or by an applicable
order of the Bankruptcy Court, each Grantor will pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, (i) all its post-petition material taxes and other material obligations of
whatever nature that constitute administrative expenses under Section 503(b) of
the Bankruptcy Code in the Cases, except, so long as no material property (other
than money for such obligation and the interest or penalty accruing thereon) of
any Grantor is in danger of being lost or forfeited as a result thereof, no such
obligation need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and any required reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Grantor and (ii) all material obligations arising from Contractual
Obligations entered into after the Petition Date or from Contractual Obligations
entered into prior to the Petition Date and assumed and which are permitted to
be paid post-petition by order of the Bankruptcy Court that has been entered
with the consent of (or non-objection by) the Administrative Agent.
5.2   Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement.

 

16



--------------------------------------------------------------------------------



 



5.3   Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever (subject in each case to Liens permitted to
have priority senior to the Liens created under this Agreement and to the rights
of such Grantor under the Loan Documents to dispose of the Collateral).
(b) Such Grantor will furnish to the Administrative Agent and the other Secured
Parties as may be reasonably required from time to time statements and schedules
further identifying and describing the Collateral and other property of such
Grantor and such other reports in connection therewith as the Administrative
Agent may reasonably request, all in reasonable detail.
(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Letter-of-Credit Rights and any other
relevant Collateral, taking any actions necessary to enable the Administrative
Agent to obtain Control with respect thereto.
(d) Locations. Such Grantor will deliver an update to Schedule 5 within 15 days
after each June 30, September 30, December 31 and March 31 that will specify
each location not set forth on the prior Schedule 5 such that no material
portion of the Collateral (except for Equipment or Inventory in transit, that
has been sold (including sales on consignment or approval in the ordinary course
of business), that is out for repair, that is at other locations for the purpose
of onsite maintenance or repair or any Collateral that is at locations with
Collateral less than $100,000 in aggregate value) owned by it is at any location
other than those in such updated Schedule 5 as of June 30, September 30,
December 31 or March 31 as applicable.
5.4   Changes in Locations, Name, etc. Such Grantor will not, except upon
15 days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements and other
documents reasonably requested by the Administrative Agent, if any, necessary to
maintain the validity, perfection and priority of the security interests
provided for herein:
(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence, as the case
may be, or mailing address from that referred to in Section 4.4;
(ii) change its name or organization identification number issued by its state
of organization or type of entity or federal employer identification number; or
(iii) change its warehouses or locations at which Collateral is held or stored.

 

17



--------------------------------------------------------------------------------



 



5.5   Notices. Such Grantor will advise the Administrative Agent and the other
Secured Parties promptly, in reasonable detail, of:
(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement and the Orders) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and
(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
5.6   Investment Property. (a) If such Grantor shall become entitled to receive
or shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the other Secured Parties, hold the same in trust for the
Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent to be held by it hereunder
as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Obligations.
If any sums of money or property so paid or distributed in respect of the
Investment Property shall be received by such Grantor, such Grantor shall, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Obligations.
(b) Without the prior written consent of the Administrative Agent (except
pursuant to a transaction expressly permitted by the Credit Agreement), such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any Capital Stock of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Capital
Stock of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof, (iii) create, incur or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, any of the
Investment Property or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement and Liens permitted by
Section 7.3(m) of the Credit Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof.

 

18



--------------------------------------------------------------------------------



 



(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
7.3(c) and 7.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 7.3(c) or 7.7 with respect to the
Investment Property issued by it.
5.7   Receivables. (a) Certain Agreements on Receivables. Other than in the
ordinary course of business consistent with its past practice, such Grantor will
not make or agree to make any discount, credit, rebate or other reduction in the
original amount owing on a Receivable or accept in satisfaction of a Receivable
less than the original amount thereof.
(b) Collection of Receivables. Except as otherwise provided in this Agreement,
such Grantor will collect and enforce, in accordance with its policies in effect
from time to time and in the ordinary course of business, all amounts due or
hereafter due to such Grantor under the Accounts owned by it.
(c) Delivery of Invoices. Such Grantor will deliver to the Administrative Agent
promptly upon its reasonable request after the occurrence and during the
continuation of an Event of Default duplicate invoices with respect to each
Account owned by it bearing such language of assignment as the Administrative
Agent shall specify.
(d) Disclosure of Counterclaims on Receivables. If (i) any material discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
a material amount of Eligible Accounts Receivable or (ii) to the knowledge of
such Grantor, any material dispute, setoff, claim, counterclaim or defense
exists or has been asserted or threatened with respect to any such Eligible
Account Receivable, such Grantor will timely disclose such fact to the
Administrative Agent. After the occurrence and during the continuance of an
Event of Default, such Grantor shall send the Administrative Agent a copy of
each credit memorandum in excess of $100,000 as soon as issued, and such Grantor
shall timely report each credit memorandum and each of the facts required to be
disclosed to the Administrative Agent in accordance with this Section 5.7(d) on
the Borrowing Base Certificates submitted by it.
(e) Electronic Chattel Paper. In the event such Grantor is or becomes the owner
of any electronic chattel paper such Grantor shall promptly notify the
Administrative Agent and, if requested by the Administrative Agent, shall use
commercially reasonable efforts to grant the Administrative Agent Control of
such electronic chattel paper in accordance with the UCC.
5.8   Intellectual Property. (a) Such Grantor will, in the reasonable business
judgment of such Grantor, (i) continue to use each material Trademark on each
and every trademark class of goods applicable to its current line as reflected
in its current catalogs, brochures and price lists in order to maintain such
Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the substantially same quality of products and
services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, and (iv) not (and use commercially reasonable
efforts to not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way.

 

19



--------------------------------------------------------------------------------



 



(b) Such Grantor will not do any act, or omit to do any act, whereby any
material Patent owned by such Grantor may become prematurely invalidated,
forfeited, abandoned or dedicated to the public.
(c) Such Grantor will not do any act whereby any material portion of the
Copyrights owned by such Grantor may fall into the public domain.
(d) Such Grantor will not do any act that infringes the material intellectual
property rights of any other Person.
(e) Such Grantor will notify the Administrative Agent and the other Secured
Parties promptly if it knows that any application or registration relating to
any material Intellectual Property owned by the Company may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property owned by such Grantor or such Grantor’s right to
register the same or to own and maintain the same, except for office actions
issued in the ordinary course of prosecution of any pending applications for
Patent, Trademark or Copyright.
(f) Whenever such Grantor, either by itself or through any agent or employee
controlled by such Grantor, shall file an application for the registration of
any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within fifteen (15) days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers in the United States
as the Administrative Agent may request to evidence the Administrative Agent’s
and the other Secured Parties’ security interest in any Copyright, Patent or
Trademark owned by such Grantor and the goodwill of such Grantor relating to
such Trademark or represented by such Trademark.
(g) Such Grantor will take all reasonable and necessary steps in its reasonable
business judgment, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration or patent) and to maintain each registration of the material
Intellectual Property owned by such Grantor, including, without limitation,
filing of applications for renewal, affidavits of use and affidavits of
incontestability and payment of maintenance fees.

 

20



--------------------------------------------------------------------------------



 



(h) In the event that any material Intellectual Property owned by such Grantor
is, in the reasonable business judgment of such Grantor, infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deems appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value to such Grantor, promptly
notify the Administrative Agent after it learns thereof and, if appropriate in
the reasonable business judgment of such Grantor, sue for infringement,
misappropriation or dilution, injunctive relief where appropriate and to recover
any and all damages for such infringement, misappropriation or dilution.
(i) Upon the occurrence and during the continuance of an Event of Default, upon
the written request of the Administrative Agent, each Grantor will use its
commercially reasonable efforts to obtain all consents and approvals necessary
for the assignment to the Administrative Agent or its designee of any license
held by such Grantor and to enable the Administrative Agent or its designee to
enforce the security interests granted hereunder.
5.9   Maintenance of Inventory. (a) Returned Inventory. Such Grantor shall
promptly report to the Administrative Agent any return involving an amount in
excess of $500,000. Each such report shall indicate the reasons for the returns
and the locations and condition of the returned Inventory. In the event any
Account Debtor returns Inventory to such Grantor when an Event of Default
exists, such Grantor, upon the reasonable request of the Administrative Agent,
shall: (i) hold the returned Inventory in trust for the Administrative Agent;
(ii) segregate all returned Inventory from all of its other property;
(iii) dispose of the returned Inventory solely according to the Administrative
Agent’s written instructions; and (iv) not issue any credits or allowances with
respect thereto without the Administrative Agent’s prior written consent. All
returned Inventory shall be subject to the Administrative Agent’s Liens thereon.
(b) Inventory Count. Such Grantor will conduct a physical count of its Inventory
consistent with past practice at least once per fiscal year, and at such other
times as the Administrative Agent reasonably requests. Such Grantor, at its own
expense, shall deliver to the Administrative Agent the results of each physical
verification, which such Grantor has made, or has caused any other Person to
make on its behalf, of all or any portion of its Inventory.
5.10   Insurance. (a) All insurance policies required hereunder and under
Section 6.5 of the Credit Agreement in respect of property or casualty shall
name the Administrative Agent (for the benefit of the Secured Parties) as an
additional insured or as loss payee, as applicable, and shall contain loss
payable clauses or mortgagee clauses, through endorsements in form and substance
reasonably satisfactory to the Administrative Agent (i) all proceeds thereunder
with respect to any Collateral shall be applied in accordance with Section 2.9
of the Credit Agreement; (ii) providing that no such insurance shall be affected
by any act or neglect of the insured or owner of the property described in such
policy; and (iii) such policy and loss payable or mortgagee clauses may be
canceled, amended, or terminated only upon at least thirty days prior written
notice given to the Administrative Agent.

 

21



--------------------------------------------------------------------------------



 



(b) All premiums on any such insurance shall be paid when due by such Grantor,
and, if reasonably requested by the Administrative Agent, copies of the policies
shall be delivered to the Administrative Agent. If such Grantor fails to obtain
any insurance as required by this Section, the Administrative Agent may obtain
such insurance at such Grantor’s expense. By purchasing such insurance, the
Administrative Agent shall not be deemed to have waived any Default arising from
the Grantor’s failure to maintain such insurance or pay any premiums therefor.
If such Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent may obtain such insurance at the applicable Grantor’s
expense.
5.11   Commercial Tort Claims. Such Grantor shall promptly notify the
Administrative Agent of any Commercial Tort Claim with potential value in excess
of $100,000 acquired by it and, unless the Administrative Agent otherwise
consents, such Grantor shall within 30 days of obtaining such interest sign and
deliver documentation reasonably acceptable to the Administrative Agent granting
to the Administrative Agent a first priority security interest in such
Commercial Tort Claim (subject to the Liens permitted under the Loan Documents
and the Orders).
5.12   Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of
a letter of credit with a value in excess of $250,000, it shall promptly after
becoming a beneficiary notify the Administrative Agent thereof and, at the
request of the Administrative Agent (a) use commercially reasonable efforts to
cause the issuer and/or confirmation bank to consent to the assignment of any
Letter-of-Credit Rights in connection with such letter of credit to the
Administrative Agent and (b) agree to direct all payment thereunder to a Deposit
Account (which payments shall then be applied as required by the Credit
Agreement).
5.13   Collateral Access Agreements Such Grantor shall use commercially
reasonable efforts to obtain a collateral access agreement from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral consisting of Inventory is stored or located or which is the
location of the Borrower’s principal place of business, which agreement or
letter shall provide access rights, contain a waiver or subordination of all
Liens or claims that the landlord, mortgagee, bailee or consignee may assert
against the Collateral at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Administrative Agent (each such
agreement, a “Collateral Access Agreement”). Such Grantor shall timely and fully
pay and perform its obligations in all material respects under all leases and
other agreements with respect to each leased location or third party warehouse
where any Collateral is or may be located.
5.14   Vehicles. To the extent the aggregate value of the Vehicles of the Loan
Parties at such time exceeds $100,000, such Grantor will give the Administrative
Agent notice of its acquisition of any Vehicle and deliver to the Administrative
Agent, upon request, the original of any vehicle title certificate and provide
and/or file all other documents or instruments necessary to have the Lien of the
Administrative Agent noted on any such certificate or with the appropriate state
office. Notwithstanding any other provisions of this Agreement and the other
Loan Documents, the Loan Parties shall not be required to cause Vehicles to be
pledged as Collateral if the aggregate value of the Vehicles of the Loan Parties
is less than $100,000 unless an Event of Default has occurred and is continuing.

 

22



--------------------------------------------------------------------------------



 



SECTION 6. COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
6.1   Collection of Receivables. (a) On or before the 30th day after the Closing
Date (or such later date as agreed by the Administrative Agent in its sole
discretion), each Grantor shall (to the extent not already delivered to JPMorgan
Chase Bank, N.A.) (i) execute and deliver to the Administrative Agent Deposit
Account Control Agreements for each Deposit Account (other than (x) each Deposit
Account, the funds in which are used, in the ordinary course of business, solely
for the payment of salaries and wages, workers’ compensation, pension benefits
and similar expenses or taxes related thereto, (y) each Deposit Account used, in
the ordinary course of business, solely for daily accounts payable and that has
an ending daily balance of zero; provided that the aggregate balance excluded in
this clause (y) shall not exceed $1,000,000 and (z) each Deposit Account used in
the ordinary course of business for local store accounts (which shall comply
with the provisions of Section 6.4 below)) maintained by such Grantor into which
all cash, checks or other similar payments relating to or constituting payments
made in respect of Receivables will be deposited (a “Collateral Deposit
Account”), all of which Collateral Deposit Accounts as of the Closing Date are
identified as such on Schedule 10, and (ii) establish lock box service (the
“Lock Boxes”) with the banks set forth in Schedule 10, which Lock Boxes shall be
subject to irrevocable lockbox agreements in the form provided by or otherwise
reasonably acceptable to the Administrative Agent shall be accompanied by an
acknowledgment by the bank where the Lock Box is located of the Lien of the
Administrative Agent and of irrevocable instructions to wire all amounts
collected during any Cash Dominion Period therein to the Collection Account (a
“Lock Box Agreement”). Each Grantor will comply with the terms of Section 6.2.
During any Cash Dominion Period, the Administrative Agent shall have sole access
to the Lock Boxes, and each Grantor shall take all action necessary to grant the
Administrative Agent such sole access. For the avoidance of doubt, the parties
hereto hereby agree that so long as a Cash Dominion Period is not in effect, the
applicable Grantor shall have free access to all assets in any Collateral
Deposit Account or other Deposit Account or any securities account and shall be
permitted to withdraw any and all such amounts without any consent from the
Administrative Agent or any other Secured Party.
(b) During any Cash Dominion Period, each Grantor shall direct all of its
Account Debtors to forward payments directly to Lock Boxes subject to Lock Box
Agreements or a Collateral Deposit Account. During any Cash Dominion Period, the
Administrative Agent shall be authorized to exercise exclusive control over any
Collateral Deposit Account. The Administrative Agent hereby agrees that it will
not deliver a notice exercising exclusive control over a Collateral Deposit
Account unless a Cash Dominion Period has commenced and is continuing and, in
addition, will provide any required notices necessary to any bank or other
depository institution reversing any automatic wire instructions or access
limitation instructions at the end of any Cash Dominion Period. At no time
during a Cash Dominion Period shall any Grantor remove any item from a Lock Box
or a Collateral Deposit Account without the Administrative Agent’s prior written
consent. If any Grantor should refuse or neglect to notify any Account Debtor to
forward payments directly to a Lock Box subject to a Lock Box Agreement or
Collateral Deposit Account after notice from the Administrative Agent, the
Administrative Agent shall, notwithstanding the language set forth in
Section 6.2(b) be entitled to make such notification directly to Account Debtor.
If notwithstanding the foregoing instructions during any Cash Dominion Period,
any Grantor receives any

 

23



--------------------------------------------------------------------------------



 



proceeds of any Receivables, such Grantor shall receive such payments as the
Administrative Agent’s trustee, and shall promptly deposit all cash, checks or
other similar payments related to or constituting payments made in respect of
Receivables received by it to a Collateral Deposit Account. During any Cash
Dominion Period, all funds deposited into any Lock Box subject to a Lock Box
Agreement or a Collateral Deposit Account may be swept on a daily basis into a
collection account maintained by the Borrower with the Administrative Agent (the
“Collection Account”). During any Cash Dominion Period, with respect to any
Collateral Deposit Account for which a Deposit Account Control Agreement is not
in place or any Lock Boxes for which lock box service has not been established,
the applicable Grantor shall direct all funds deposited in such accounts to be
swept on a daily basis into the Collection Account. The Administrative Agent
shall hold and apply funds received into the Collection Account as provided by
the terms of Section 6.3.
6.2   Covenant Regarding New Deposit Accounts; Lock Boxes. Before opening or
replacing any Collateral Deposit Account, other Deposit Account (other than
(i) each Deposit Account, the funds in which are used, in the ordinary course of
business, solely for the payment of salaries and wages, workers’ compensation,
pension benefits and similar expenses or taxes related thereto, (ii) each
Deposit Account used, in the ordinary course of business, solely for daily
accounts payable and that has an ending daily balance of zero; provided that the
aggregate balance excluded in this clause (ii) shall not exceed $1,000,000 and
(iii) each Deposit Account used in the ordinary course of business for local
store accounts (which shall comply with the provisions of Section 6.4 below)) or
establishing a new Lock Box, each Grantor shall (a) obtain the consent of the
Administrative Agent in writing to the opening of such Collateral Deposit
Account, other Deposit Account or Lock Box and (b) cause each bank or financial
institution in which it seeks to open (i) such Deposit Account, to enter into a
Deposit Account Control Agreement with the Administrative Agent in order to give
the Administrative Agent Control of such Collateral Deposit Account, or (ii)
such Lock Box, to enter into a Lock Box Agreement with the Administrative Agent
in order to give the Administrative Agent Control of the Lock Box. In the case
of Deposit Accounts or Lock Boxes maintained with Lenders, the terms of such
agreement shall be subject to the provisions of the Credit Agreement regarding
setoffs.
6.3   Application of Proceeds; Deficiency. During any Cash Dominion Period, all
amounts deposited in the Collection Account shall be deemed received by the
Administrative Agent in accordance with Section 8.2 of the Credit Agreement and
shall, after having been credited to the Collection Account, be applied (and
allocated) by Administrative Agent in accordance with Section 2.5(b) of the
Credit Agreement if no Event of Default has occurred and is continuing or in
accordance with Section 8.2 otherwise; provided that, so long as no Cash
Dominion Period is in effect, collections which are received into the Collection
Account shall be returned promptly to the Borrower. During a Cash Dominion
Period triggered as a result of the occurrence and continuance of an Event of
Default, the Administrative Agent shall require all other cash proceeds of the
Collateral, which are not required to be applied to the Obligations pursuant to
Section 2.9 of the Credit Agreement, to be deposited in a special non-interest
bearing cash collateral account with the Administrative Agent and held there as
security for the Secured Obligations. No Grantor shall have any control
whatsoever over said cash collateral account. Any such proceeds of the
Collateral shall be applied in the order set forth in Section 8.2 of the Credit
Agreement unless the Bankruptcy Court or any other court of competent
jurisdiction shall otherwise direct. The balance, if any, after all of the
Secured Obligations have been satisfied, shall be deposited by the
Administrative Agent into the Borrower’s general operating account with the
Administrative Agent.

 

24



--------------------------------------------------------------------------------



 



6.4   Local Store Accounts. (a) Each Grantor shall deliver to the Administrative
Agent (to the extent not already delivered to JPMorgan Chase Bank, N.A.):
(i) On or before the 30th day after the Closing Date (or such later date as
agreed by the Administrative Agent in its sole discretion) copies of
notifications (each a “DDA Notification”) substantially in the form of Exhibit A
hereto which have been executed on behalf of such Grantor with respect to each
depository institution having a local store account and listed on Schedule 12;
(ii) on or before the 30th day after the Closing Date (or such later date as
agreed by the Administrative Agent in its sole discretion), a fully executed
Local Blocked Account Agreement with respect to the Concentration Account; and
(iii) on or before the 30th day after the Closing Date (or such later date as
agreed by the Administrative Agent in its sole discretion), a fully executed
Local Blocked Account Agreement satisfactory in form and substance to the
Administrative Agent with each Local Blocked Account Bank (collectively, the
“Local Blocked Accounts”) identified by the Administrative Agent; provided that
no Local Blocked Account Agreement shall be required with respect to any
Reserved Local Blocked Accounts so long as the Borrower is in compliance with
Section 6.10(b) of the Credit Agreement.
Each DDA Notification shall be held by the Administrative Agent until the
occurrence of a Trigger Event. After the occurrence of a Trigger Event and at
any time during the continuance of a Trigger Period, the Administrative Agent
may (and, at the request of the Required Lenders, shall) deliver each such DDA
Notification to the applicable depository institution.
(b) During any Cash Dominion Period, the Grantors shall transfer by ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to a Local Blocked Account all amounts on deposit in
each such DDA (provided that such covenant shall not apply to minimum balances
as may be required to be kept in the subject DDA by the depository institution
at which such DDA is maintained).
(c) [Reserved]
(d) [Reserved]
(e) During any Trigger Period, each Local Blocked Account Agreement shall
require the transfer by ACH or wire transfer no less frequently than daily (and
whether or not there are then any outstanding Obligations) to one of the
concentration accounts designated by the Administrative Agent (collectively, the
“Concentration Accounts”), of all cash receipts and collections, including,
without limitation, the following:
(i) all available cash receipts from the sale of Inventory and other Collateral;
(ii) all proceeds of collections of Accounts;

 

25



--------------------------------------------------------------------------------



 



(iii) all Net Cash Proceeds, and all other cash payments received by a Loan
Party;
(iv) from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any mandatory prepayment
pursuant to Section 2.9 of the Credit Agreement;
(v) the then contents of each DDA (net of any minimum balance, not to exceed
$1,000,000 in the aggregate, as may be required to be kept in the subject DDA by
the depository institution at which such DDA is maintained).
(f) [Reserved]
(g) The Concentration Account shall at all times be under the sole dominion and
control of the Administrative Agent. The Grantors hereby acknowledge and agree
that (i) the Grantors have no right of withdrawal from the Concentration Account
and (ii) the funds on deposit in the Concentration Account shall at all times be
collateral security for all of the Obligations. In the event that,
notwithstanding the provisions of this Section 6.4, any Grantor receives or
otherwise has dominion and control of any proceeds or collections as described
in Section 6.4(e), such proceeds and collections shall be held in trust by such
Grantor for the Administrative Agent, shall not be commingled with any of such
Grantor’s other funds or deposited in any account of such Grantor and shall, not
later than the Business Day after receipt thereof, be deposited into the
Concentration Account or dealt with in such other fashion as such Grantor may be
instructed by the Administrative Agent. During the continuation of a Trigger
Period, all amounts deposited in the Concentration Account shall be deemed
received by the Administrative Agent in accordance with Section 8.2 of the
Credit Agreement and shall, after having been credited to the Concentration
Account, be applied (and allocated) by Administrative Agent in accordance with
Section 2.5(b) of the Credit Agreement if no Event of Default has occurred and
is continuing or in accordance with Section 8.2 otherwise; provided, that,
except as otherwise provided in Section 8.2 of the Credit Agreement, upon
payment in full of the outstanding Obligations, any remaining amounts will be
released and transferred to a deposit account of the Grantors as the Borrower
shall direct and the continuance of a Trigger Period (other than as a result of
the occurrence of an Event of Default) shall not, in and of itself, impair the
right of the Borrower to Loans in accordance with the terms hereof.
(h) Upon the request of the Administrative Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Administrative Agent
not less often than monthly, accurately setting forth all amounts deposited in
each Local Blocked Account and each Reserved Local Blocked Account to ensure the
proper transfer of funds as set forth above.
SECTION 7. REMEDIAL PROVISIONS
7.1   Certain Matters Relating to Receivables. (a) The Administrative Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. At any time and from
time to time, upon the Administrative Agent’s request and at the expense of the
relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Administrative Agent to furnish to the Administrative
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Receivables.

 

26



--------------------------------------------------------------------------------



 



(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Deposit Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 7.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the other Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit. The Grantors and the Administrative Agent recognize
that setoffs, counterclaims, defenses and other claims may be asserted by
obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent may be commercially
reasonable so long as the Administrative Agent acts in good faith based on
information known to it at the time it takes any such action.
(c) At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
7.2   Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate (by mail, telephone, facsimile or otherwise) with obligors under the
Receivables to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables.
(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors of the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

27



--------------------------------------------------------------------------------



 



(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any other
Secured Party of any payment relating thereto, nor shall the Administrative
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
7.3   Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 7.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.
(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
the order set forth in Section 8.2 of the Credit Agreement, and (ii) any or all
of the Investment Property shall be registered in the name of the Administrative
Agent or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

28



--------------------------------------------------------------------------------



 



(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.
7.4   Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 7.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Administrative Agent and the other Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Deposit Account maintained
under its sole dominion and control. All Proceeds while held by the
Administrative Agent in a Collateral Deposit Account (or by such Grantor in
trust for the Administrative Agent and the other Secured Parties) shall continue
to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 7.5.
7.5   Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Deposit Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the order set forth in Section 8.2 of the Credit Agreement.
7.6   Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations or any other Loan Document (including the Credit
Agreement), all rights and remedies of a secured party under the New York UCC or
any other applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances, subject to the Orders, (a) forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any

 

29



--------------------------------------------------------------------------------



 



of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk, (b) give notice of sole
control or any other instruction under any Deposit Account Control Agreement or
other control agreement with any securities intermediary and take any action
therein with respect to such Collateral, (c) with respect to any Collateral
consisting of Intellectual Property, on demand, to cause the security interest
granted herein to become an assignment, transfer and conveyance of any of or all
such Collateral by the applicable Grantors to the Administrative Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
reasonably determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained), and (d)
concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Investment Property, to exchange certificates or instruments representing or
evidencing Investment Property for certificates or instruments of smaller or
larger denominations, and subject to the notice requirements of Section 7.3, to
exercise the voting and all other rights as a holder with respect thereto, to
collect and receive all cash dividends, interest, principal and other
distributions made thereon and to otherwise act with respect to the Investment
Property as though the Administrative Agent was the outright owner thereof. The
Administrative Agent or any other Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, if an Event
of Default shall occur and be continuing, at the Administrative Agent’s request,
to assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 7.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in such order as the Administrative Agent may elect, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition. Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Administrative Agent and the Lenders), with
respect to such appointment without prior notice or hearing as to such
appointment. Notwithstanding the foregoing, neither the Administrative Agent nor
the Lenders shall be required to (i) make any demand upon, or pursue or exhaust
any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

 

30



--------------------------------------------------------------------------------



 



7.7   Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 7.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.
(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that no such private sale shall be
deemed to have been made in a commercially unreasonable manner solely because it
has had such a result. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Stock for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.
(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 7.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 7.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

 

31



--------------------------------------------------------------------------------



 



7.8   Grantor’s Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuance of an Event of Default,
each Grantor will:
(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at a Grantor’s premises or elsewhere; and
(b) subject in all cases to any lease or sub-lease agreements and any collateral
access agreements, permit the Administrative Agent, by the Administrative
Agent’s representatives and agents, to enter, occupy and use any premises where
all or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of all or any part of the Collateral or
the books and records relating thereto, or both, to remove all or any part of
the Collateral or the books and records relating thereto, or both, and to
conduct sales of the Collateral, without any obligation to pay the Grantor for
such use and occupancy.
7.9   Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Agreement at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense, on such terms
and conditions as the Administrative Agent shall reasonably determine, any
Intellectual Property rights now owned or hereafter acquired by such Grantor,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof,
the right to prosecute and maintain all Intellectual Property and the right to
sue for infringement of such Intellectual Property and (b) irrevocably agrees
that, at any time and from time to time following the occurrence and during the
continuance of an Event of Default, the Administrative Agent may sell any of
such Grantor’s Inventory directly to any person, including without limitation
persons who have previously purchased the Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Administrative
Agent’s rights under this Agreement, may (subject to any restrictions contained
in applicable third-party licenses entered into by a Grantor) sell Inventory
which bears any Trademark owned by or licensed to such Grantor and any Inventory
that is covered by any Copyright owned by or licensed to such Grantor and the
Administrative Agent may finish any work in process and affix any Trademark
owned by or licensed to such Grantor and sell such Inventory as provided herein.
The use of the license granted pursuant to clause (a) of the preceding sentence
to the Administrative Agent may be exercised only upon the occurrence and, at
the option of the Administrative Agent, during the continuance of an Event of
Default, only as long as such Event of Default is continuing, and such license
covering Trademarks owned by such Grantor shall be subject to levels of quality
control at least as those prior to such Event of Default.

 

32



--------------------------------------------------------------------------------



 



7.10   Subordination Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.
7.11   Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any other Secured Party to collect such deficiency.
SECTION 8. THE ADMINISTRATIVE AGENT
8.1   Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:
(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable with respect to
any other Collateral and file any claim or take any other action or proceeding
in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
(ii) in the case of any Intellectual Property owned by such Grantor, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as the Administrative Agent may request to evidence the Administrative
Agent’s and the other Secured Parties’ security interest in such Intellectual
Property and the goodwill (in the case of Trademarks owned by the Company) of
such Grantor relating thereto or represented thereby;
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

33



--------------------------------------------------------------------------------



 



(iv) execute, in connection with any sale provided for in Section 7.6 or 7.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;
(v) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct; ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; settle, compromise or adjust any such
suit, action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; assign any Copyright,
Patent or Trademark owned by such Grantor (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do; and
(vi) TO ACT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 8.1
ABOVE) WITH RESPECT TO ITS INVESTMENT PROPERTY, INCLUDING THE RIGHT TO VOTE SUCH
INVESTMENT PROPERTY, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO
THE RIGHT TO VOTE ANY SUCH INVESTMENT PROPERTY, THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH INVESTMENT PROPERTY WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH
INVESTMENT PROPERTY ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF SUCH INVESTMENT PROPERTY OR ANY OFFICER OR AGENT
THEREOF), ONLY UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF A
DEFAULT AND UPON PRIOR WRITTEN NOTICE TO THE GRANTORS.

 

34



--------------------------------------------------------------------------------



 



Anything in this Section 8.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.1(a) unless an Event of Default shall
have occurred and be continuing.
(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c) The reasonable and documented expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 8.1, together
with interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due Revolving Credit Loans that are Base
Rate Loans under the Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.
(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
(with regard to licenses granted during an Event of Default as revoked if such
Event of Default is no longer continuing) until this Agreement is terminated and
the security interests created hereby are released.
8.2   Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9.207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct. To the extent that applicable law imposes duties on the
Administrative Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it may be commercially reasonable for
the Administrative Agent (i) to fail to incur expenses deemed significant by the
Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by applicable
law, to fail to obtain

 

35



--------------------------------------------------------------------------------



 



governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent may be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this
Section 8.2.
8.3   Execution of Financing Statements and Other Documents. Pursuant to any
applicable law, each Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement and, if applicable, to maintain Control of
Collateral. Each Grantor authorizes the Administrative Agent to use the
collateral description “all personal property” or any similar description in any
such financing statements. Each Grantor hereby ratifies and authorizes the
filing by the Administrative Agent of any financing statement with respect to
the Collateral made prior to the date hereof.
8.4   Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may, after the occurrence and
during the continuance of an Event of Default, or, in respect of any Protective
Advance only, as permitted by Section 2.23 of the Credit Agreement, perform or
pay any obligation which any Grantor has agreed to perform or pay in this
Agreement and the Grantors shall reimburse the Administrative Agent for any
amounts paid by the Administrative Agent pursuant to this Section 8.4. The
Grantors’ obligation to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.

 

36



--------------------------------------------------------------------------------



 



8.5   Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 5, 6, 7.1,
7.2, 7.3 and 7.4 will cause irreparable injury to the Administrative Agent and
the Lenders, that the Administrative Agent and Lenders have no adequate remedy
at law in respect of such breaches and therefore agrees, without limiting the
right of the Administrative Agent or the Lenders to seek and obtain specific
performance of other obligations of the Grantors contained in this Agreement,
that the covenants of the Grantors contained in the Sections referred to in this
Section 8.5 shall, to the extent permitted under applicable law, be specifically
enforceable against the Grantors.
8.6   Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.
SECTION 9. MISCELLANEOUS
9.1   Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with subsection 10.1 of the Credit Agreement.
9.2   Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
subsection 10.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.
9.3   Waivers. To the extent permitted under applicable law, each Grantor hereby
waives notice of the time and place of any public sale or the time after which
any private sale or other disposition of all or any part of the Collateral may
be made. To the extent such notice may not be waived under applicable law, any
notice made shall be deemed reasonable if sent to the Grantors, addressed as set
forth in Section 9.2, at least ten days prior to (i) the date of any such public
sale or (ii) the time after which any such private sale or other disposition may
be made. To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against the Administrative Agent or any Secured
Party arising out of the repossession, retention or sale of the Collateral,
except such as arise out of the gross negligence or willful misconduct of the
Administrative Agent or such Lender as finally determined by a court of
competent jurisdiction. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Administrative Agent or any Lender, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Agreement, or otherwise. Except as
otherwise specifically provided herein, each Grantor hereby waives presentment,
demand, protest or any notice (to the maximum extent permitted by applicable
law) of any kind in connection with this Agreement or any Collateral.

 

37



--------------------------------------------------------------------------------



 



9.4   No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
9.5   Enforcement Expenses; Indemnification. (a) Each Grantor agrees to pay or
reimburse each Secured Party, including the Administrative Agent, for all its
reasonable and documented costs and expenses incurred in collecting under any
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents, including, without
limitation, the reasonable fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Secured Party (other
than the Administrative Agent) and of counsel to the Administrative Agent.
(b) Each Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
(c) Each Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to subsection 10.5 of
the Credit Agreement.
(d) The agreements in this Section 9.5 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
9.6   Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.

 

38



--------------------------------------------------------------------------------



 



9.7   Set-Off. Subject to the Orders, each Grantor hereby irrevocably authorizes
the Administrative Agent and each other Secured Party at any time and from time
to time while an Event of Default shall have occurred and be continuing, without
notice to such Grantor or any other Grantor, any such notice being expressly
waived by each Grantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such other
Secured Party to or for the credit or the account of such Grantor, or any part
thereof in such amounts as the Administrative Agent or such other Secured Party
may elect, against and on account of the obligations and liabilities of such
Grantor to the Administrative Agent or such other Secured Party hereunder and
claims of every nature and description of the Administrative Agent or such other
Secured Party against such Grantor, in any currency, whether arising hereunder,
under the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent or such other Secured Party may elect, whether or not the
Administrative Agent or any other Secured Party has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each other Secured Party shall notify
such Grantor promptly of any such set-off and the application made by the
Administrative Agent or such other Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
other Secured Party under this Section 9.7 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such other Secured Party may have.
9.8   Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
9.9   Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.10   Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
9.11   Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

39



--------------------------------------------------------------------------------



 



9.12   Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
9.13   GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE.
9.14   Submission To Jurisdiction; Waivers(a) .
Each Grantor hereby irrevocably and unconditionally:
(b) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Bankruptcy Court and, if the Bankruptcy
Court does not have (or abstains from) jurisdiction, to the exclusive general
jurisdiction of any State or Federal court of competent jurisdiction sitting in
New York County, New York;
(c) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(d) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

40



--------------------------------------------------------------------------------



 



9.15   Acknowledgements. Each Grantor hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
9.16   WAIVER OF JURY TRIAL. EACH OF THE GRANTORS AND THE ADMINISTRATIVE AGENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
9.17   Additional Grantors. Each Subsidiary of the Borrower, Holdings and
SuperHoldings that is required to become a party to this Agreement pursuant to
subsection 6.9 of the Credit Agreement shall become a Grantor for all purposes
of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.
9.18   Releases. Collateral shall be released from the Lien created by this
Agreement to the extent provided in Section 10.19 of the Credit Agreement.
9.19   Interim Order and Final Order. The terms and conditions of this Agreement
shall be subject to the terms and conditions of the Orders.

 

41



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

                  NBC HOLDINGS CORP.
NBC ACQUISITION CORP.
NEBRASKA BOOK COMPANY, INC.
NBC TEXTBOOKS LLC
NET TEXTSTORE LLC
COLLEGE BOOKSTORES OF AMERICA, INC.
CAMPUS AUTHENTIC LLC
SPECIALTY BOOKS, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A.,
as Administrative Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 

42



--------------------------------------------------------------------------------



 



Schedule 1
NOTICE ADDRESSES OF GUARANTORS

 

43



--------------------------------------------------------------------------------



 



Schedule 2
DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock:

              Issuer   Class of Stock   Stock Certificate No.   No. of Shares
 
           

Pledged Notes:

          Issuer   Payee   Principal Amount
 
       

 

44



--------------------------------------------------------------------------------



 



Schedule 3
FILINGS AND OTHER ACTIONS REQUIRED TO PERFECT SECURITY INTERESTS

 

45



--------------------------------------------------------------------------------



 



Schedule 4
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

      Grantor   Location      

 

46



--------------------------------------------------------------------------------



 



Schedule 5
LOCATION OF INVENTORY AND EQUIPMENT

     
Grantor
  Locations
 
   

       

 

47



--------------------------------------------------------------------------------



 



Schedule 6
COPYRIGHTS AND COPYRIGHT LICENSES
PATENTS AND PATENT LICENSES
TRADEMARKS AND TRADEMARK LICENSES

 

48



--------------------------------------------------------------------------------



 



Schedule 7
[RESERVED]

 

49



--------------------------------------------------------------------------------



 



Schedule 9
VEHICLES

 

50



--------------------------------------------------------------------------------



 



Schedule 8
COMMERCIAL TORT CLAIMS

 

51



--------------------------------------------------------------------------------



 



Schedule 10
DEPOSIT ACCOUNTS; LOCK BOXES

 

52



--------------------------------------------------------------------------------



 



Schedule 11
LETTER-OF-CREDIT RIGHTS; CHATTEL PAPER

 

53



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT AND CONSENT1
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of June 30, 2011 (the “Agreement”; capitalized
terms defined in the Agreement and used herein shall have the meanings given to
them in the Agreement), made by the Grantors parties thereto for the benefit of
JPMORGAN CHASE BANK, N.A., as Administrative Agent. The undersigned agrees for
the benefit of the Administrative Agent and the other Secured Parties as
follows:
1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.
2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.6(a) of the
Agreement.
3. The terms of Sections 7.3(a) and 7.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.3(a) or 7.7 of the Agreement.

                  [NAME OF ISSUER]    
 
           
 
  By:        
 
           
 
      Title:    
 
                Address for Notices:    
 
                Attention:         Fax:    

 

      1   This consent is necessary only with respect to any Issuer which is not
also a Grantor. This consent may be modified or eliminated with respect to any
Issuer that is not controlled by a Grantor. If a consent is required, its
execution and delivery should be included among the conditions to the initial
borrowing specified in the Credit Agreement.

 

54



--------------------------------------------------------------------------------



 



Annex 1 to
Guarantee and Collateral Agreement
ASSUMPTION AGREEMENT, dated as of                     , 201_, made by
                    , a                      corporation (the “Additional
Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.
W I T N E S S E T H :
WHEREAS, NBC Holdings Corp. (“SuperHoldings”), NBC Acquisition Corp.
(“Holdings”), Nebraska Book Company, Inc. (the “Borrower”), each as a debtor and
a debtor-in-possession, the Lenders and the Administrative Agent have entered
into a Credit Agreement, dated as of June 30. 2011 (as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, SuperHoldings, Holdings, the
Borrower and certain of their Affiliates (other than the Additional Grantor)
have entered into the Guarantee and Collateral Agreement, dated as of June 30.
2011 (as further amended, supplemented or otherwise modified from time to time,
the “Guarantee and Collateral Agreement”) in favor of the Administrative Agent
for the benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.17 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules                     1 to the
Guarantee and Collateral Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Guarantee and Collateral Agreement is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.
 

      1   Refer to each Schedule which needs to be supplemented.

 

55



--------------------------------------------------------------------------------



 



2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:      

 

56